2 Reported in 207 N.W. 560.
This is an appeal from a judgment adjudging appellant guilty of the offense of practicing dentistry without a license.
The appellant makes the claim that G.S. 1923, § 5760, is unconstitutional because it excludes from practice those who do not hold a diploma from a dental college in good standing notwithstanding their actual qualification and ability to serve as dentists.
Upon authority of State v. Graves, 161 Minn. 422, 201 N.W. 933, the judgment is affirmed.
Affirmed.